Chief Justice Robertson
delivered the opinion of the Court.
The defendants in error obtained -a decree against the plaintiffs in error for $180, in com non wealth’s notes, for a note for $100, on a southern bank, charged to have been sold by the plaintiffs to the defendants for $180 in commonwealth’s paper, and which was ascertained afterwards to be counterfeit.
If the defendants have any right to recover, they might obtain reparation by a suit at Jaw. They alleged no fact in their bill, which could transfer to the chancellor,Jurisdiction of their claim to damages.
mi i -ti , . . . , , ,. 1 he bill contains no intimation that a discovery was necessary. The bill is not one for discovery, W herefore, the circuit court had no jurisdiction. See Smith’s exr’s. vs. Clay, III. Bibb, 272.
The decree is therefore reversed, and the cause is . . . i • • . remanded with instructions to dismiss the bill, unless it shall be amended so as to allow tile chancellor to take cognizance of the case; such amendment, if the facts willjustify the defendants in making it, may be Indulged, as the plaintiffs had not answered.